Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, it is unclear what the applicant is trying to claim with respect to the limitations “a plurality of removable panels corresponding to the plurality of perforations”. It is unclear how the removable panels are to correspond to the perforations. For examination purposes, the limitation is being interpreted as a removable panel has at least one perforation within it, however, that applicant should amend the claim to clarify. 
The limitations of claims 13-14 are unclear. It is noted that the preamble of the claim is directed towards “a plate” and that the plate is “configured to mate with an arch”, however, the arch is not claimed. Therefore, it is unclear how the limitations of claims 13-14 are further limiting the claimed plate. For examination purposes, it is noted that the limitations are being interpreted as functional such that the plate can mate with an arch of different sizes and shapes, however, the applicant should amend the claims to clarify. 
Further with respect to claim 13, the claimed shapes including a square shaped arch and a V shaped arch are unclear. Such that an arch is defined as symmetrical curved structure, therefore, it is unclear how a square and V shaped can also be an arch shaped. 
The limitations of claims 15-16 and 20 are unclear as to how the limitations further limit the structure of the claimed plate. Such that it is noted that the claims are directed towards the plate and not the method of use. Therefore, it is unclear how the functional limitations are further limiting the structure of the plate. It is noted that it appears that the claims do not add any further structural limitations to the plate and therefore are not further limiting. The applicant should amend the claims to clarify what is being claimed.  
With respect to claim 20, the limitation “the intaglio surface of the prefabricated prosthesis” is not provided with proper antecedent basis. It is further noted that the limitation is functional, such that only the plate is being claimed.  
Further with respect to claim 20, the limitation “a removed panel on the removable panels” is unclear. It is noted that the limitation is being interpreted as functional, such that when one of the removable panels is remove, the plate is capable of functioning as claimed, however, the applicant should amend the claim to clarify what is being claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (2007/0202457).
Ho discloses a plate capable of being used for installing a prefabricated prosthesis on to free-hand installed implants comprising a plastic structure shaped and configured to mate with an arch (see figs. 1-16, such that the structure is shaped and configured to mate with an arch, par. 46 regarding the structure being plastic), a plurality of perforations 36 in the plastic structure (see figs. 5-6, par. 71), a plurality of removable panels 2 corresponding to the plurality of perforations (see figs. 5-6, par. 37, see abstract), wherein the plurality of removable panels are designed and configured for removal in locations corresponding to locations of the free-hand installed implants (pars. 56, such that the implant can be free-hand installed), and wherein the plat is further configured to deliver the prosthesis on to the implants using the plastic plate (such that the prosthesis can be placed on the plate and delivered to the mouth to check alignment with the installed implant). It is noted that the limitations of the panels configured for removal in locations corresponding to the locations of free hand implants and the plate being configured to deliver the prosthesis on the implants are functional limitations, such that if the prior art only has to be capable of functioning as claimed and does not have to teach the device functioning  as claimed. In this case, the sections are capable of corresponding to an implant location in which the implant was installed by free hand and a prosthesis is capable of being placed on the plate and delivered to the mouth to mark the locations of the implants on the prosthesis as claimed. Since the prior art is capable of functioning as claimed, the claimed limitations are met by the prior art.
With respect to claims 13-14, Ho further teaches wherein the plate is capable of mating with an arch, wherein the arch has a U-shape with a limited number of sizes, wherein the limited number of sizes is of a small/medium and large/extra-large (see par. 11, such that the device is capable of mating with a variety of arch sizes, see 112 rejection above regarding how the limitations are being claimed, such that only the plate is being claimed and the limitations with respect to the arch are being interpreted as functional). 
With respect to claim 15, Ho further teaches wherein the plate is further configured to enable the aligning of the set of removable panels with a surface of the prefabricated prosthesis (see explanation above regarding functional limitations, such that a prosthesis is capable of being placed on the plate and delivered to the mouth to mark the locations of the implants extending through the removed sections on the prosthesis as claimed).
With respect to claim 16, Ho further teaches wherein the plate is further configured to use reline to set the prosthesis in place adjacent to the implant, enable removal of the plate from the reline and prosthesis one the reline is set, and enable the placement of the prosthesis back on the implant ready for immediate loading (see discussion above regarding functional language, such that the plate is capable of being used as claimed, such that a reline material can be put on the plate and the prosthesis can be placed on the plate when placed in the mouth to mark the location of the implants such that the implant would extend through the plate and the prosthesis can be placed on the exposed part of the plate, i.e. the bottom, therefore, the claimed limitations are met).
With respect to claim 17, Ho further teaches wherein the plastic structure is made of translucent plastic (see pars. 46 and  69, i.e. polycarbonate).
With respect to claim 18, Ho further teaches wherein the plastic structure is made of transparent plastic (see pars. 46 and  69, i.e. polycarbonate and substantially clear).
With respect to claim 19, Ho further teaches wherein the plastic structure is made of a translucent or transparent plastic that can be col sterilized or sterilized using ultraviolet light (see pars. 46 and  69, i.e. polycarbonate, such that polycarbonate can be sterilized using UV light). 
With respect to claim 20, Ho further teaches wherein a removed panel on the removable panels on the plate enables the placement of an abutment onto the implant (such that the plate is capable of functioning as claimed since the implant is exposed through the opening, an abutment would be capable of being placed on the implant) and further enables placement of marking ink or paint on the abutment (as discussed above, the device is capable of functioning as claimed, such that if an abutment were to be placed on the implant which is exposed through the area where the panel is removed, paint or ink is capable of being placed on the abutment as claimed) to facilitate marking and creation of hole on the surface of the prefabricates prosthesis for alignment with the implants (such that the prosthesis is capable of being placed on the surface opposite the surface contacting the jaw in use, so that an implant with an attached abutment comprising paint or ink extends through the area of the removed section and can contact the prosthesis to mark the location of the implant/abutment to create a hole in the prosthesis). See above detailed discussion regarding the claimed plate and functional limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Baker has been cited to teach the polycarbonate can be sterilized using UV light (see par. 282).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/10/2022